The defendant’s petition for certification for appeal from the Appellate Court, 55 Conn. App. 217 (AC 17757), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that it lacked subject matter jurisdiction over the defendant’s claim of judicial vindictiveness subsequent to his plea of nolo contendere, and, if not, were the defendant’s due process rights violated when the trial court sentenced him to a greater period of incarceration after the denial of his suppression motion than it would have if he had waived his right to a determination of his *904suppression claim and entered his nolo plea prior to a determination of that claim?”
The Supreme Court docket number is SC 16226.
Alix C. Walmsley, assistant public defender, in support of the petition.
LeonF. Dalbec, Jr., assistant state’s attorney, in opposition.
Decided December 7, 1999